NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3066
                                       ___________

                                     BETTY A. BEMBRY,

                                                       Appellant

                                             v.

              TOWNSHIP OF MULLICA, a Municipal Corporation of the
                   State of New Jersey; BERTHA CAPPUCCIO;
                KIMBERLY KIRKENDOLL, a/k/a Kimberly Johnson
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 1:16-cv-05734)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 14, 2018

            Before: GREENAWAY, JR., BIBAS and ROTH, Circuit Judges

                           (Opinion filed: September 20, 2018)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Betty A. Bembry appeals the District Court’s orders dismissing

her complaint and denying her motion for reconsideration. We will affirm the District

Court’s judgment.

       In September 2016, Bembry filed a complaint in the United States District Court

for the District of New Jersey, alleging that defendants – the Township of Mullica (“the

Township”); Bertha Cappuccio, Mullica Township Tax Collector; and Kimberly

Kirkendoll, municipal clerk – unlawfully obtained a final judgment of foreclosure against

her property in Elwood, New Jersey. Specifically, Bembry alleges the following: In

December 1985, the Township obtained and then concealed tax sale certificate #85-143

in the amount of $626.11 against her property. In 2010, the Township used that tax

certificate to file a foreclosure complaint in rem against the property in the Superior

Court of New Jersey. Bembry claims that she was unaware of the existence of the back

taxes until the tax collector informed Bembry in November 2010 that a tax foreclosure

had been filed on her property and that she would have to pay all back taxes. She

requested time to pay the taxes, and received a follow-up letter from the Township’s

attorney informing her that she would have to pay “all back taxes and costs before they

could do anything.” She received no further correspondence from the tax collector or the

Township attorney. The Superior Court entered final judgment in favor of the Township

on December 10, 2010, after Bembry failed to answer the complaint.

       In May and June 2015, Bembry filed motions to stay her eviction in the Superior

Court, alleging notice deficiencies with respect to the foreclosure judgment and that the
                                              2
Township “deliberately blocked me from paying off back taxes.” The Superior Court

denied both motions. In July and August 2015, Bembry filed motions to vacate the in

rem foreclosure judgment, alleging that the Superior Court did not have jurisdiction over

her because she was never served with the foreclosure complaint, that there were no

delinquent taxes during the period identified in the tax sale certificate, and that “there was

fraud in the conduct of the foreclosure.” The Superior Court denied these motions. The

Superior Court also denied Bembry’s subsequent motion for reconsideration, determining

that her allegations were “vague and unsupported,” and that “[a]lthough [Bembry]

claimed that the township committed fraud in the underlying action, . . . [she] provided

no factual or evidential detail in support of this allegation, other than her arguments that

she was never served with the [sic] in this action, which the Court determined was not

true.” (Dkt# 7-7 at 13). The Appellate Division affirmed, and Bembry was evicted from

the property on March 23, 2016. The Superior Court denied Bembry’s subsequent

motions to vacate and for reconsideration, ordering that no further reconsideration

motions would be permitted.

       Bembry then turned to federal court. She alleged that the defendants violated her

rights under the Fourteenth Amendment’s Due Process and Equal Protection Clauses and

the New Jersey Consumer Fraud Act by concealing the tax sale certificate and failing to

notify her of the foreclosure complaint, which allowed defendants to fraudulently obtain

the foreclosure judgment. The defendants filed a motion to dismiss. The District Court

granted the motion and dismissed Bembry’s complaint, concluding that “the same facts
                                              3
form the basis of her claims both in this Court and in the underlying foreclosure action,”

D.C. Op. at 7, and the federal claims were therefore barred by New Jersey’s Entire

Controversy Doctrine. Bembry sought reconsideration, which the District Court denied.

Bembry appeals.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s order dismissing Bembry’s complaint. See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). “[W]e accept all factual allegations as true [and] construe

the complaint in the light most favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen

Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d
361, 374 n.7 (3d Cir. 2002)). We review the District Court’s denial of the motion for

reconsideration for an abuse of discretion. See Max’s Seafood Café ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

       The Entire Controversy Doctrine, New Jersey’s “idiosyncratic” application of res

judicata principles provides that a party must bring in one action “all affirmative claims

that [it] might have against another party, including counterclaims and cross-claims” and

must join “all parties with a material interest in the controversy,” or “be forever barred

from bringing a subsequent action involving the same underlying facts.” Rycoline

Prods., Inc. v. C & W Unlimited, 109 F.3d 883, 885-86 (3d Cir. 1997) (alteration in

original) (quoting Circle Chevrolet Co. v. Giordano, Halleran & Ciesla, 662 A.2d 509,




                                              4
513 (N.J. 1995)).1 The primary consideration in determining if successive claims are part

of the same controversy is whether the claims “arise from related facts or from the same

transaction or series of transactions.” DiTrolio v. Antiles, 662 A.2d 494, 502 (N.J. 1995).

The limits of the entire controversy doctrine with regard to foreclosure actions are

somewhat narrower, as N.J. Ct. R. 4:64–5 requires that only “germane” counterclaims

may be joined in a foreclosure action. See N.J. Ct. R. 4:30A; In re Mullarkey, 536 F.3d
215, 229-30 (3d Cir. 2008) (“The use of the word ‘germane’ in the language of the rule

undoubtedly was intended to limit counterclaims in foreclosure actions to claims arising

out of the mortgage transaction which is the subject matter of the foreclosure action.”

(quoting Leisure Tech.-Ne., Inc. v. Klingbeil Holding Co., 349 A.2d 96, 98 (N.J. Super.

Ct. App. Div. 1975)).

       We agree with the District Court that the entire controversy doctrine bars

Bembry’s claims against the defendants. Even though Bembry’s claims are now styled as

constitutional or consumer fraud claims, in both the state and federal cases, Bembry has

argued that the defendants were not entitled to foreclose on her property because they

failed to provide proper notice and otherwise acted inappropriately with regard to tax

certificate #85-143. Bembry could have presented all of these claims and defenses in

state court in the initial foreclosure action and actually did present them, multiple times


1
 We note that the Ninth Circuit recently concluded that New Jersey’s entire controversy
doctrine did not apply to claims being heard in a federal district court sitting in California
because “New Jersey law does not require extrajurisdictional application of its entire
controversy doctrine.” Daewoo Elecs. Am. Inc. v. Opta Corp., 875 F.3d 1241, 1254 (9th
                                             5
and without success, in her motions to stay foreclosure, to vacate the judgment of

foreclosure, and for reconsideration. As a result, her federal claims are barred by the

entire controversy doctrine. See generally Delacruz v. Alfieri, 145 A.3d 695, 708 (N.J.

Super. Ct. App. Div. 2015) (“Claims or defenses that went to the validity of the

mortgage, the amount due, or the right of [mortgagee] to foreclose had to be raised in the

foreclosure proceeding or they were barred.”).2

       Finally, the District Court did not abuse its discretion in denying Bembry’s motion

for reconsideration because she did not establish any bases for reconsideration. See

Max’s Seafood Café, 176 F.3d at 677.

       For the foregoing reasons, we will affirm the District Court’s judgment.




Cir. 2017). However, we are bound by our contrary precedent. See 3d Cir. I.O.P. 9.1.
2
  On appeal, Bembry appears to claim that her “complaint alleged sufficient facts from
which a continuing tort could reasonably be inferred,” but she did not raise this theory
before the District Court, and cannot now do so for the first time on appeal. See Birdman
v. Office of the Governor, 677 F.3d 167, 173 (3d Cir. 2012).
                                            6